Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 09/08/2021. In virtue of this communication, claims 26, 27, 32 have been amended. Claims 26 – 29, 32, 46 – 47, 50 – 62 are currently pending in the instant application.
Examiner Amendment

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given by Mr. Patrick Williams on behalf of Joel Stevens (Reg. No. 65,743) on September 16, 2021.
4.	The application has been amended as follows: 
	In the Claims:
	Renumber claims 50 – 62 to 48 – 60.
	Please amend claims as below:
 [[50]]48. (Currently Amended) The apparatus of claim 26, wherein the one or more NAS messages provide one or more standardized access categories in addition to the operator-defined access categories.
[[51]]49. (Currently Amended) The apparatus of claim 26, wherein the NAS layer of the Network is a 5G NAS layer.50. (Currently Amended) The apparatus of claim 26, wherein the NAS layer of the UE is a 5G NAS layer.
[[53]]51. (Currently Amended) The apparatus of claim 26, wherein the RRC layer of the UE is a New Radio (NR) layer.
[[54]]52. (Currently Amended) The apparatus of claim 26, wherein the NAS layer also provides an RRC establishment cause to the RRC layer.
[[55]]53. (Currently Amended) A user equipment (UE), comprising:
wireless communication circuitry; and
at least one processor coupled to the wireless communication circuitry and configured to cause the UE to:
decode a plurality of operator-defined access categories from one or more Non-Access Stratum (NAS) messages that are higher in a protocol stack than a Radio Resource Control (RRC) layer;
detect a network access attempt at the NAS layer of the UE;
after detecting the network access attempt, provide one operator-defined access category from the NAS layer of the UE to the RRC layer of the UE;
wherein the UE uses a policy to derive from the decoded operator-defined access categories the operator-defined access category that is provided from the NAS to the RRC layer of the UE;
subsequently, receive at the NAS layer of the UE indication that the network access attempt is not barred.
[[56]]54. (Currently Amended) The UE of claim [[55]]53, wherein the policy is defined in the NAS protocol.
55. (Currently Amended) The UE of claim [[56]]54, wherein the policy defined in the NAS protocol is based on the one or more NAS messages.
[[58]]56. (Currently Amended) The UE of claim [[55]]53, wherein the one or more NAS messages provide one or more standardized access categories in addition to the operator-defined access categories.
[[59]]57. (Currently Amended)) The UE of claim [[55]]53, wherein the at least one processor is further configured to cause the UE to:
upon determining that the network access attempt is not barred, encode a configuration message for transmission to the base station for configuration of an RRC connection and to perform a network access procedure corresponding to the network access attempt.
[[60]]58. (Currently Amended)) The UE of claim [[55]]53, wherein the at least one processor is further configured to cause the UE to:
perform the access barring check procedure while the UE is in one of: an RRC Idle state, an RRC Connected state, or an RRC Inactive state.
[[61]]59. (Currently Amended) A non-transitory computer readable storage medium storing program instructions executable by at least one processor of a user equipment (UE), wherein the at least one processor is configured to cause the UE to:
decode a plurality of operator-defined access categories from one or more Non-Access Stratum (NAS) messages that are higher in a protocol stack than a Radio Resource Control (RRC) layer;
detect a network access attempt at the NAS layer of the UE;

wherein the UE uses a policy to derive from the decoded operator-defined access categories the operator-defined access category that is provided from the NAS to the RRC layer of the UE;
subsequently, receive at the NAS layer of the UE indication that the network access attempt is not barred.
[[62]]60. (Currently Amended) The non-transitory computer readable storage medium of claim [[61]]59, wherein the policy is defined in the NAS protocol.
Reasons for Allowance
5.	In view of amended claims, and further search, claims 26 – 29, 32, 46 – 60 are allowable over the prior art of record.
6.	The following is an Examiner’s statement of reasons for allowance: 
Claims 26 – 29, 32, 46 – 60 are allowed for the reasons as set forth in Office Action mailed on 06/17/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645